DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on April 22, 2021.
Claims 1 and 13 have been amended. 
Claims 8-9, 14, and 17 have been canceled. 
Claims 18-20 are new. 
Claims 1-7, 10-13, 15-16, and 18-20 are currently pending. 
Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues Morton fails to disclose a plurality of X-ray sources that are closely disposed and fails to disclose “X-ray beams from the plurality of X-ray sources pass through an object an inspection space with minimum degree of overlapping”. As currently written, the claim does not define what a minimum degree of overlap is. The specification fails to define how much of an overlap is considered as minimum degree. Morton teaches an overlap of X-ray beams in Fig. 2 and Fig. 5. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plurality of X-ray sources being closely disposed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues “Therefore, in a case where there are no definite descriptions in the specification, even if it is inferred only from the content depicted in the figure, those skilled in the art cannot be taught a solution that "the sources are disposed so as to cover the inspection space with a minimum degree of overlapping".”  This argument is not persuasive. Drawings and pictures can be used as prior art. See MPEP 2125. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 1-7, 10-13, 15-16, and 18-20 are objected to because of the following informalities:  
Regarding claims 2-7, and 10-12, “the spiral CT device” should be changed to “the spiral Computed Tomography device” in order to correct a minor informality. 
Regarding claim 1, 
Regarding claim 1, “such that the X-ray beams from the plurality of X-ray sources pass through an object an inspection space” should be changed to “such that the fan-shaped X-ray beams from the plurality of X-ray sources pass through the object and the inspection space” in order to clarify that the X-ray beams are the same as the fan-shaped X-ray beams, to clarify that the object and the inspection are the same as the object and inspection space previously introduced in the claim, and to correct a grammatical informality by adding the term “and”.
Regarding claim 1, “any other one of the plurality of X-ray source” should be changed to “any other one of the plurality of X-ray sources” in order to correct a grammatical error.
Regarding claim 1, “the plurality of X-ray receiving apparatuses being configured to collect the X-rays passing through the inspection space” should be changed to “the plurality of X-ray receiving apparatuses being configured to collect the fan-shaped X-ray beams passing through the inspection space” in order to clarify that the X-rays and fan-shaped X-ray beams are the same. 
Regarding claim 7, “the X-ray sources” should be changed to “the plurality of X-ray sources” in order to correct a lack of antecedence. 
Regarding claim 11, “the collected X-rays” should be changed to “the collected fan-shaped X-ray beams” in order to clarify that the X-ray and the fan-shaped X-ray beams aren’t different. 
Regarding claim 13, 
Regarding claim 13, “the plurality of X-ray source” in lines 6 and 9 should be changed to “the plurality of X-ray sources” in order to correct a grammatical error. 
Regarding claim 13, the limitation “emitting from each of a plurality of X-ray sources fan-shaped X-ray beams such that the X-ray beams from the plurality of X-ray sources pass through an object an inspection space with minimum degree of overlapping” was not underlined since it is a new limitation. Therefore, it has not been properly entered. The Examiner has interpreted the limitation as being entered. Claims 15-16 are objected to by virtue of their dependency.
Regarding claim 18, “each of the plurality of X-ray receiving apparatuses opposing to a respectively one of the plurality of X-rays sources” should be changed to “each of the plurality of X-ray receiving apparatuses opposing to a one of the plurality of X-rays sources respectively” in order to correct a grammatical error.
Regarding claim 19, “wherein each of the plurality of X-ray sources is configured to emit X-ray beams having a respective angle span, at least one of the angular span is not centered at the rotational axis” should be changed to “wherein each of the plurality of X-ray sources are configured to emit fan-shaped X-ray beams with each having an angular span, at least one of the angular span is not centered at the rotational axis” in order to correct a lack of antecedence and grammatical informalities.
Regarding claim 20, “the plurality of X-ray source” should be changed to “the plurality of X-ray sources” in order to correct a grammatical error. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, 15-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "minimum degree" in the claim is a relative term which renders the claim indefinite.  The term "minimum degree of overlapping" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim fails to particularly point out what degree of overlapping is considered as the minimum. The instant specification fails to define what the minimum degree of overlapping is. The Examiner has interpreted the limitation as “with a degree of overlapping with the fan-shaped X-ray beams”. 
Regarding claim 1, the term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "cover substantially the entire inspection space" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification fail to define what range is covered by the term “substantially”. The 
Regarding claim 13, the term "minimum degree" in the claim is a relative term which renders the claim indefinite.  The term "minimum degree of overlapping" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim fails to particularly point out what degree of overlapping is considered as the minimum. The instant specification fails to define what the minimum degree of overlapping is. The Examiner has interpreted the limitation as “with a degree of overlapping with the fan-shaped X-ray beams”.
Claim 13 recites the limitations "the X-ray beams" in lines 5, 6, and 8, and “the interpolated projection data” in lines 12-13.  There is insufficient antecedent basis for these limitations in the claim. The claim introduces fan-shaped X-ray beams but does not introduce different X-ray beams. The claim fails to properly introduce the interpolated projection. The step of interpolating the plurality of projection data is positively recited by the claim. However, the claim fails to properly introduce the interpolated projection data. The Examiner has interpreted “the X-ray beams” as “the fan-shaped X-ray beams”, and has interpreted “the interpolated projection data” as “the interpolated plurality of projection data”.  
The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "cover substantially the entire inspection space" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification fail to define what range is covered by the term “substantially”. The .  
Regarding claim 18, the term "substantial" in the claim is a relative term which renders the claim indefinite.  The term "substantial different respective portions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification fail to define what range is covered by the term “substantial”. The instant specification fails to clarify how the different portions pf the inspection space are substantially different. The examiner has interpreted the limitation as “different respective portions”. Claim 19 is rejected by virtue of its dependency. 
Regarding claim 20, the term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "pass through substantially the entire inspection space" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim and specification fail to define what range is covered by the term “substantially”. The examiner has interpreted the limitation as “pass through the entire inspection space”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669).
Regarding claim 1,as best understood:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) is operable to move along a second direction perpendicular to the first direction to cause the object to be inspected to pass through the inspection space (Fig. 3, conveyor 36 moves along axis 99);
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit X-rays (Fig. 3, x-ray source 12) to pass through the inspection space; the plurality of X-ray sources (Fig. 3, 12) is further configured to emit fan-shaped X-ray beams ([0036], fan shaped beams) such that the X-ray beams from the plurality of X- ray sources pass through an object an inspection space ([0036], X-ray beams pass through object), while the X-ray beams from the plurality of X-ray sources cover the entire inspection space ([0036], X-ray beams pass through object and cover the imaging volume); and

wherein the plurality of X-ray sources (Fig. 3, 12) and the plurality of X-ray receiving apparatuses (Fig. 3, 18) are operable to rotate with the rotational supporting apparatus (Fig. 2B, source and detector are able to rotate);
However, Eberhard fails to disclose the X-ray beams from the plurality of X- ray sources pass through an object an inspection space with a degree of overlapping with the X-ray beams from any other one of the plurality of X-ray source.
Morton teaches the X-ray beams from the plurality of X- ray sources (Fig. 2, X-ray beams from sources 22; Fig. 5, X-ray beams from two sources 22e and 22d) pass through an object an inspection space with a degree of overlapping with the X-ray beams (Fig. 2,  X-ray beams from two source 22 partially overlap; Fig. 5, Beams from source 22e and 22d are partially overlapping) from any other one of the plurality of X-ray source (Fig. 2,  X-ray beams from two source 22 partially overlap; Fig. 5, Beams from source 22e and 22d are partially overlapping).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Morton in order to increase image quality by provide more imaging angles (Morton; Col. 3, lines 6-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, wherein the inspection station is further movable along the first direction (Eberhard; [0054], conveyor moves in a vertical motion).
Regarding claim 3, as best understood:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 2, wherein the first direction is a vertical direction (Eberhard; [0054], conveyor moves in a vertical motion).
Regarding claim 7, as best understood:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, wherein the X-ray sources are X-ray accelerators (Eberhard; Fig. 3, 12).
Regarding claim 10, as best understood:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, wherein the X-ray receiving apparatuses each comprise a plurality of rows of detectors (Eberhard; [0045], multidimensional array detector).
Regarding claim 18, as best understood:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) is operable to move along a second direction perpendicular to the first direction to cause the 
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit X-rays (Fig. 3, x-ray source 12) to pass through the inspection space; and
 a plurality of X-ray receiving apparatuses located on the rotational supporting apparatus (Fig. 2B, detector 18 able to rotate), each of the plurality of X-ray receiving apparatuses (Fig. 3, 18) opposing to a respectively one of the plurality of X-ray sources ([0030], one to one relationship; Fig. 3, detector 18 oppose source 12) and being configured to collect the X-rays passing through the inspection space ([0035]-[0036] and [0040], X-ray detector using to collect projections), 
wherein the plurality of X-ray sources (Fig. 3, 12) and the plurality of X-ray receiving apparatuses (Fig. 3, 18) are operable to rotate with the rotational supporting apparatus (Fig. 2B, source and detector are able to rotate);
wherein the plurality of X- ray sources are disposed (Fig. 3, sources 12 are disposed), and fan-shaped X-ray beams ([0036], fan shaped beams) provided by the plurality of X-ray sources ([0036], fan shaped beams) cover the inspection space.
However, Eberhard fails to disclose fan-shaped X-ray beams provided by the plurality of X-ray sources cover the inspection space with a minimum degree of overlapping.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Morton in order to increase image quality by provide more imaging angles (Morton; Col. 3, lines 6-15). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) as applied to claim 1 above, and further in view of Malamud (U.S. 2003/0108146).
Regarding claim 4, as best understood:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1.
However, the combination of Eberhard and Morton fails to disclose wherein the rotation supporting apparatus is a slip ring, the plurality of X-ray sources and the plurality of X-ray receiving apparatuses are disposed on a circumference of the slip ring, and a X-ray sources and a corresponding X-ray receiving apparatuses are disposed on opposite sides of the circumference with respect to a center of the circumference.
Malamud teaches wherein the rotation supporting apparatus is a slip ring ( [0046], slip ring), the plurality of X-ray sources (Fig. 7, 12a-12c) and the plurality of X- ray receiving apparatuses (Fig. 7, 17a-17c) are disposed on a circumference of the slip ring (Fig. 7, source and 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the slip ring taught by Malamud in order to obtain higher resolution images by increasing the amount of imaging angles (Malamud; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, as best understood:
The combination of Eberhard, Morton and Malamud discloses the spiral CT device according to claim 4, wherein the center of the circumference of the slip ring (Malamud; [0046], slip ring) coincides with a center of the inspection space in a detection state (Malamud; Fig. 7, the center of 13 is the same as the scanning area within 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the slip ring taught by Malamud in order to obtain higher resolution images by increasing the amount of imaging angles (Malamud; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) as applied to claim 1 above, and further in view of Awad (U.S. 2016/0252647).
Regarding claim 6, as best understood:

However, the combination of Eberhard, and Morton fails to disclose wherein the rotational supporting apparatus is a bracket.
Awad teaches wherein the rotational supporting apparatus is a bracket ([0078], bracket hold sources and detectors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the bracket taught by Awad in order to allow for increase image clarity for a better analysis by increasing the imaging angles (Awad; [0098]-[0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) as applied to claim 1 above, and further in view of Chen (U.S. 2014/0185742).
Regarding claim 11, as best understood:
The combination of Eberhard and Morton discloses the spiral CT device according to claim 1, further comprising: 
a processor (Eberhard; Fig. 1, 28) connected to the plurality of X-ray receiving apparatuses and configured to process signals of the collected X-rays (Eberhard; Fig. 14, 116 post processing) and reconstruct a three-dimensional image of the object to be inspected (Eberhard; Fig. 14, 118 volume images).

Chen teaches wherein the processor is configured to reconstruct the three-dimensional image using a linear interpolation method ([0031], interpolation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
The combination of Eberhard and Morton discloses a method for reconstructing a three-dimensional image from projection data obtained by a spiral CT device according to claim 1, the method comprising:
emitting from each of a plurality of X-ray sources (Eberhard; Fig. 3, 12) fan-shaped X-ray beams (Eberhard; [0036], fan shaped) such that the fan-shaped X-ray beams from the plurality of X-ray sources pass through an object (Eberhard; [0036], fan shaped beams passing through imaging volume) an inspection space with a degree of overlapping with the fan-shaped X-ray beams (Morton; Fig. 2,  X-ray beams from two source 22 partially overlap; Fig. 5, Beams from source 22e and 22d are partially overlapping) from any other one of the plurality of X- ray source (Morton; Fig. 2,  X-ray beams from two source 22 partially overlap; Fig. 5, Beams from source 22e and 22d are partially overlapping), while the X-ray beams from the plurality of X-ray sources cover the entire inspection space (Eberhard; [0036], X-ray beams pass through object and cover the imaging volume);

reconstructing the three-dimensional image of the object using image reconstruction algorithms (Eberhard; Fig. 14, post process images).
However, the combination of Eberhard and Morton fails to disclose interpolating the plurality of projection data; reconstructing the three-dimensional image based on the interpolated plurality of projection data using image reconstruction algorithms, wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral CT device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the interpolated projection data of each X-ray receiving apparatus is different from an image reconstruction algorithm for data corresponding to remaining portions in the interpolated projection data.
Chen teaches interpolating the plurality of projection data ([0031], interpolation); 
reconstructing the three-dimensional image based on the interpolated plurality of projection data using image reconstruction algorithms ([0075]-[0076], image reconstruction based interpolation), 
wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral CT device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, as best understood:
The combination of Eberhard, Morton, and Chen discloses the method according to claim 13, wherein the interpolating step is implemented using a linear interpolation method (Chen; [0031], interpolation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Morton with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Morton (U.S. 8,837,669) and Chen (U.S. 2014/0185742) as applied to claims 11 and 13 above, and further in view of Wang (U.S. 2011/0282181).
Regarding claim 12, as best understood:
The combination of Eberhard, Morton, and Chen discloses the spiral CT device according to claim 11.

Wang teaches wherein when coverages of two adjacent X-ray receiving apparatuses of the plurality of X-ray receiving apparatuses have an overlapped region ([0065]-[0066], overlapping data), signals in the overlapping region is processed using a compressive sensing technique ([0065]-[0069], overlapping projection data is processed using compressive sensing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the CT device of Eberhard, Morton, and Chen with the compressive sensing taught by Wang in order to increase image quality by suppressing image noise (Wang; [0079]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, as best understood: 
The combination of Eberhard, Morton, and Chen discloses the method according to claim 13.
However, the combination of Eberhard, Morton, and Chen fails to disclose wherein the data corresponding to the overlapped projection portion in the interpolated projection data for the two adjacent X-ray receiving apparatuses is processed using a compressive sensing technique.
Wang teaches wherein the data corresponding to the overlapped projection portion in the interpolated projection data ([0065]-[0066], overlapping projection data) for the two adjacent X-ray receiving apparatuses is processed using a compressive sensing technique ([0065]-[0069], overlapping projection data is processed using compressive sensing).
.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Sukovic (U.S. 2006/0285633).
Regarding claim 18, as best understood:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) is operable to move along a second direction perpendicular to the first direction to cause the object to be inspected to pass through the inspection space (Fig. 3, conveyor 36 moves along axis 99);
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit X-rays (Fig. 3, x-ray source 12) to pass through the inspection space; and

wherein the plurality of X-ray sources (Fig. 3, 12) and the plurality of X-ray receiving apparatuses (Fig. 3, 18) are operable to rotate with the rotational supporting apparatus (Fig. 2B, source and detector are able to rotate);
wherein the plurality of X- ray sources are disposed (Fig. 3, sources 12 are disposed), and fan-shaped X-ray beams ([0036], fan shaped beams) provided by the plurality of X-ray sources ([0036], fan shaped beams) cover the inspection space.
However, Eberhard fails to disclose X-ray beams passing through different respective portions of the inspection space.
Sukovic teaches the plurality of X-ray sources (Fig. 1, two sources 12) configured to emit X-ray beams (Fig. 1, X-rays from sources 12) passing through different respective portions of the inspection space (Fig. 1, X-rays from sources 12 passing through different portions of P).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Sukovic in order to reduce the amount of radiation exposed to the patient for better image quality (Sukovic; [0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, as best understood:

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Sukovic in order to reduce the amount of radiation exposed to the patient for better image quality (Sukovic; [0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20, as best understood:
The spiral Computed Tomography device of claim 18, wherein the fan-shaped X-ray beams of the plurality of X-ray sources (Eberhard; [0035]-[0036], fan beam emitted by X-ray sources) pass through the entire inspection space (Eberhard; [0035]-[0036], fan beam emitted by X-ray sources cover imaging volume).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Man (U.S. 2009/0161816)- Multiple source X-ray imaging with overlapping beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884